               Case 3:16-cv-00236-WHO Document 981 Filed 11/05/19 Page 1 of 3
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

Case No: 16-cv-00236-WHO
Case Name: Planned Parenthood Federation of America, Inc.v. Center for Medical Progress

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                             PLAINTIFF ATTORNEYS:                     DEFENSE ATTORNEYS:
 William H. Orrick                  Rhonda Renee Trotter, Amy Lynne          Dhillon K. Harmeet, Charles S.
                                    Bomse, Diana K. Sterk, and Jeremy        LiMandri, Paul Jonna, Peter
                                    T. Kamras                                Breen, Horatio G. Mihet,
                                                                             Dorothy Yamamoto, Michael
                                                                             Millen, Catherine Wynne Short,
                                                                             Edward L. White, III, Erik
                                                                             Zimmerman, Matthew Heffron,
                                                                             and Vladimir F. Kozina
 TRIAL DATE: 11/5/2019              REPORTERS:                               CLERK:
 7:33 a.m. to 1:02 p.m.             Debra Pas and Belle Ball                 Jean Davis
 2:54 p.m. to 3:52 p.m.
 6 hours, 27 minutes

 PLF     DEF DATE/TIME
 NO.     NO. OFFERED   ID               REC     DESCRIPTION
             11/5/2019                          Court in session (jury out)
             7:33 a.m.                          Defense motion regarding testimony of Mr. Colson is
                                                denied.
                                                Proper scope of examination of defense expert witness
                                                Zimmer discussed. Prior stipulation and appropriate cross
                                                examination of Mr. Paul and Ms. discussed.
                8:03 a.m.                       Court in recess
                8:26 a.m.                       Court in session (jurors present)
                8:27 a.m.                       Testimony of Greg Mueller presented via video deposition.
                                                Plaintiff designations: 19 minutes, 36 seconds; Defense
                                                designations: 14 minutes, 54 seconds
 320                            X       X       Admitted without objection
 321                            X       X       Admitted without objection
 326                            X       X       Admitted without objection
 316                            X       X       Admitted without objection
 330-A                          X       X       Admitted without objection
                9:02 a.m.                       Defense cross examination of Kevin Paul (Breen)
                9:40 a.m.                       Defense cross examination of Kevin Paul (Short)
         7118 9:42 a.m.         X       X       Admitted without objection
                9:48 a.m.                       Defense cross examination of Kevin Paul (Mihet)
                9:50 a.m.                       Plaintiff redirect of Kevin Paul (Mayo)
                9:54 a.m.                       Defense follow up examination of Kevin Paul (Mihet)

                                                     1
             Case 3:16-cv-00236-WHO Document 981 Filed 11/05/19 Page 2 of 3



                                    Case No: 16-cv-00236-WHO
        Case Name: Planned Parenthood Federation of America, Inc. v. Center for Medical Progress
                                      Date: November 5, 2019
  Courtroom Deputy: Jean Davis             - Court Reporters: Debra Pas and Belle Ball

                            EXHIBIT and WITNESS LIST CONTINUED

PLF    DEF DATE/TIME
NO.    NO. OFFERED            ID     REC      DESCRIPTION
           11/5/2019                          Court in recess
           9:55 a.m.
           10:09 a.m.                         Court in session (jury out)
                                              Counsel heard as to defense renewed motion for
                                              reconsideration of the Court’s orders as to presentation of
                                              videos
             10:14 a.m.                       Court in session (jury present)
                                              Plaintiffs rest; Court instructs jurors that much of defense
                                              direct examination has been incorporated in cross
                                              examination
             10:15 a.m.                       Witness Perrin Anne Larton sworn; defense direct
                                              examination (Breen) Pro Bono defense counsel Meg
                                              Henessey present during testimony
             10:26 a.m.                       Plaintiff cross examination of Perrin Anne Larton (Bomse)
             10:29 a.m.                       Defense redirect of Perrin Anne Larton (Breen)
             10:33 a.m.                       Defense direct examination of Perrin Anne Larton (Mihet)
             10:35 a.m.                       Witness excused
             10:35 a.m.                       Witness Linda Tracy sworn; defense direct examination
                                              (Jonna) Pro Bono defense counsel Meg Henessey present
                                              during testimony
             10:51 a.m.                       Plaintiff cross examination of Linda Tracy (Sterk)
8100         10:53 a.m.       X      X        Admitted without objection
             10:58 a.m.                       Defense redirect of Linda Tracy (Jonna)
             10:59 a.m.                       Defense direct examination of Linda Tracy (Mihet)
             11:06 a.m.                       Defense cross examination of Linda Tracy (Millen)
             11:06 a.m.                       Witness excused
             11:07 a.m.                       Witness Michael New sworn; defense direct examination
                                              (Breen)
             11:20 a.m.                       Plaintiff cross examination of Michael New (Bomse)
             11:50 a.m.                       Jurors excused; Mr. Mihet is excused for the balance of the
                                              day’s proceedings. Mr. Jonna will specially appear on the
                                              behalf of Ms. Merritt in his absence.
             12:04 p.m.                       Court in session (jurors out)
                                              Objection as to anticipated video presentation discussed


                                                   2
                Case 3:16-cv-00236-WHO Document 981 Filed 11/05/19 Page 3 of 3
                                     Case No: 16-cv-00236-WHO
         Case Name: Planned Parenthood Federation of America, Inc. v. Center for Medical Progress
                                       Date: November 5, 2019
       Courtroom Deputy: Jean Davis             - Court Reporters: Debra Pas and Belle Ball

                              EXHIBIT and WITNESS LIST CONTINUED

 PLF    DEF DATE/TIME
 NO.    NO. OFFERED              ID     REC      DESCRIPTION
            11/5/2019                            Court in session (jurors present)
            12:07 p.m.                           Plaintiff cross examination of Michael New continues
                                                 (Bomse)
                12:15 p.m.                       Defense redirect of Michael New (Bomse)
                12:23 p.m.                       Defense direct examination of Michael New (Millen)
                12:25 p.m.                       Further plaintiff examination waived; witness excused
                12:25 p.m.                       Testimony of Kathleen Mary Bryant presented via video
                                                 deposition. Plaintiff designations: 11 minutes, 1 second;
                                                 Defense designations: 16 minutes, 54seconds
        93                       X      X        Admitted without objection
        106                      X      X        Admitted without objection
                12:54 p.m.                       Supplemental testimony of Tram Nguyen presented via
                                                 video deposition. Defense designations: 3 minutes, 59
                                                 seconds
                12:59 p.m.                       Jurors excused
                1:02 p.m.                        Court in recess
                2:54 p.m.                        Court in session (jury out)
                                                 Attorney conference as to adverse inferences conducted
                3:52 p.m.                        Court in recess

Plaintiff beginning time:    9 hours, 32 minutes*
Plaintiff time used:         1 hour, 19 minutes
Plaintiff time remaining:    8 hours, 13 minutes

Defendant beginning time:    16 hours, 43 minutes
Defendant time used:          2 hours, 40 minutes
Defendant time remaining:    14 hours, 3 minutes



*Time adjustment; plaintiff time used on 11/4/2019 should have been reflected as 2 hours, 16 minutes.




                                                      3
